I




        OFFICE~OF   THE Al7ORNEY         GENERAL     OF TEXAS
                                                         .
                                AUSTIN




zmlorable    L. A. uoods
state 8uperlntsQdent     of   Pubrio   IxutruatioQ
Au&in,    Ipexas




opinion Ho. o4665     m¶ll
entire naholestlo
                                                    r Aa?tioleVIXI,
                                                    ta Is41, 17th
                                                   sub soholaatlos
                                                    oiar as the pap
                                                    * section a of
                                                    t trawportatian
                                               rttend a p-ad8 ZQ an-
                                               the rocelving airrtriot.




          *'Ehediatriet orS&nally hl 87 enume&atcd real.-
       dent agholeotlos ln ell,gritdes. There were 2 trams-
       iera out; nasa04~ Edwar Wilson and Ns brottiw,
I




    Jams5 xl&on, who w6re transferred out w parent
    applloation prior to Awu8t 1, 1ft41, a8 provldod
    fin Artiulq   2696,   Aata   0S the 44th   Loglrlatux-3,
    chapter 201, s4JetloY.l1, pa&e 888. fhu.8you rill
    not8 that the88 puplilawara not a part of ahe
    8OhOla8tio arumbarPtimtbst~8trulufs~dby
    oontraat on September 3.0,1941, a8 provided by
    ArtloU 8, Sootion lof Eause Bill 884 for the
    reason that the pamnk     OS these 2 dail&sa, aot-
    lng under.author1    OS Artlole 8686, oxemiied
    $heis right OS aho7 08 by tzazwSerrin8 to Salado
    Sor the apparent reanon that the 18th made would
    notbsta     t at Shmklin awae that di8trict
    roul~be e% &ble $'aronly one teaaiwrr
       "A r8ttWMW5  to Artiale 6 of 80680 Bill 284
    will lYmeal that1
        fl’
          &   cauatpsugerineenldent
        S&o01 Boar& OS the
                               alnl
                                  county
                               eoutttier
                                   86V5T4




                                                               .




        %nao      thr Qaamlttee had aonoldered       the ad-
    viaability of th8 POUti OVW 8hiah this ahilQ
    W88 tranlpOX+5d 8Xidappzlmti t&DE, th. QW38tion
                            hr8 been rattfedw
    Of the f808t eQoIACUIioa1                  X h*rcb
    &olu OVW th4J80 POUtHS8 @OZ’SO~4 urd find );hat.:
    tho route going to Salado oam by the pupti~ I ....>..
    hou80. Onthoot?mrBanCL,hrdhebesntra&‘@
    to E&ton,      tW Beltcm 8ahool bw         would have m
    g0 6 Ei3.108OUt Of t+O w trio* drilgrlOO yOU*ii~
    MO the law hae boa +winpLlrdwith in ap~rovlng-
    nuah a i3rDulnportatlon
                          set-u&
   ,     .




Honorable L. A. Bloods,p8ge #S




       shanklln Dlstriot on September 10 when the
       contraat wa8 made, he wa8 not l4.udea in the
       oontraot to traslsfarthe remaining 8cholaetla8
       OS the dlotriat to Belton. I rgrea with you
       that ohlldren not transferred an provided in
       Artlole 2696 ami who IUW ineluded in a aoneraot
       are obligated to go to the r5eelvlng rohoo1 or
       pay their om trsnsportation, and that 18 what
       I ie8i 70~ intsaded to hold. Al80 1et m8 point C;
       out that Artlol& 8696 will paxsilta pupil to be
       tranoterrsd only once eaah y8crr.'

        in rler of the above quoted mtter you ask the opinion
of this department on the follo~lng queetlont
          51. sirme Bdmrd Iillson~sgrade was not tau&t
       in the dlatrlot in whloh he lived and.in which
       hi8 paPfNit8had legal DX8id6Sioe,8ince the bus
       route over whiah he was transported to Salado was
       appwmd   by the Department of 15duoatlonand the
       Joint LegLlative AdvlLsory Cammittes, sin08 he
       was'not included in the oontraot ts transfer the
       Ofnnalnlngsohola8tloa to Belton for the rea8on
       that he *a5 not on the 8-n       oe~w   roll at
       the time, rinoe he was transported r8ore than %&
       ti188 t0 tai l'tMOiVf~  8dlOO1, snd 8iaM th6 di8-
       triot t&owed an approved budgetary ne8d ror tram-
       portation, WOULD KOT TEDSSEiARXLIWDISTRIOT BEiELI-
       GIBLE FOR PRARSPORTAT~OR AID OH HIM TO TRANSPQRT
       RIM TO SAUD0 AR ORIGXXALLY APPIiOVEDD1’
         Ke de8m It unneo*aaary to quote at length the'appll-
cable provl8iona of the rural aid bll&r Suah provl8lon5 am
quoted in Opinion Ho. O-4888. For the purpoae8 of this opinion
it will be 8uffioisnt to say tbsb Se&ion 8 of A&$&l8 V pro-
hlbit8 the gmnting of t-8     aPtat%on aid for pupils who attend
a grade in mother sohool dg ah gMIde is taught in suah pupil*8
hamrrdi8triot,  and that und52 Smtlon 1 OS Artlala VIII the
tW8te55 of a dlotrlct unable to nmlntaln a satl8faotorp 8Ohool
WXW authoriwd to enter      to a~ontraat  tmneferring    tho en-
tir6 sohola8tia                a oonvenient 8-1      of hl6her
rank.
Honorable L. A. Woods, pa&e fi




        Artiale 2696, Vernon'8 Annotated Civil Statutea,
provides as follows:
         '&ny     ohlld lawSully        enrolled     in any dlstrlat .
      or independent &Uatrlot, may by order of the
      oount superintendent, be transf8rred to the
            lL ent of any other diatrlot or lndepsndent
      iZirlot    ia tha lamb oounty up013arrltten ap-
      plloatlon of th8 parent 0~ 6umdian
      having lawful oontrolOS swh ahild,"~~?%h
      the oounty auperlntondsnt$     phvlded that any
      dirt&lot or lnde~d~nt      dintriot   being dirsatb-
      Sled with any transfer made by th8 oounty ruper-
      lntendentmay appeal sa        5wh   lotlon to the
      aounty board of &rustees of raid oounty rhs rhall
      have the right to armul 8nd oanoel the tZ5n8f6z
      allowed by the aounty euperlntendent.
           "The appllaant  shall  5t5t5 in aald appllaatlon
      that it 18 hi8 botua Side int8XitiOnto Ssnd 8&d
      o$lld   to the aohoolto    Whbh the tranaf6F   18 &ok-
         .

        -Vpon the oertiSiaatlon of the transfer'of any
     ehlld, froin one dbtriat to another distriot, by
     the aouuty 8uperlntendent of the aounty ln wN&
     the child Te8ide5 at the time Of th0 bUU3fer,    ths
     strt8 Depl?brtal~tOf Edueatlon 8hau   authoriae the
     State I!maaunP to pay over dtroatly the per aaplta
     apportionment, In independent dlstrlota vi fire
     hundxed (SCO) op more 8ChOla8t$O population, to
     the di8tTiOt to -oh    8-h Oaild is trannferred~
     and kr all other dl8trlotr, to oounty 8upMint&nd-
     '8nt8, to b8 paid by h&n to the respoatlve di8triats
     to dzbh auoh diktrsn are trDuuf8rred; provided,
     r)o trmsiW   rhrll b8 made after Aquot   1st. A&t8
      lf&8,n&         af84   Act8   1%56, 44th     &m&s Pe 486,   ah.
         8        l     *


        Pou rtata that prior to Au6u8t 1, 1eu,  iEdw&d-WRfl.sn
UM   tr5n8femod under Artiole 2696 from ehs Shanklin dlstrlot.
0x1Septgnber 10, 1941, the shanklin di8triot ooatraoted under
  , .




Section 1 of Artiole VIII t-otransfer its ontire scilolastlc
enmllment to the Balton Xndepondent Sohool L'iatriot. a.8
thlr pupil 3.2.1elu6ed
                     within tha aaholaatlc enrollmmt of th5
shanklia fiatriot at the t&w tha oontraot uakwi)entered iMoO
We agree with ou that he was not, for pup115 ar5 transferred
under Artlole i 696 'to the enrollment of any other dlrtriot
or independent distriot is the mxse oounty.*    In other worda,
titer the transfer ir aPad8under Article 2696, the transferred
prrpllla na longea on the soholaatlo enrollment of hlS haPs
dirhrlot but ir en the enrollm8nt ot the reaelvlnt(;dlotz?iot.‘
Theretore, as E&rard wflroa waa traAsf%rred Prior to Auyat
let, he eaa not lnoluded,ln the tranaier oontroct entered
into on Septexober10th. Sinoe Edwwd Xilson~a pad5 was not
taufpztin IiS&haae dlstrlot,and sine8 the other requiremntr
OS the Aot are met, your que8t.b~ is amwered in the affSm%-
mm.
        u5 cpot5 the following fY?osI
                                    yoUF letter of request;
        ‘IA   your opinion Under dl6oussioo hewti   you
     go&r& out that sohelaatior trausferred by oon-
     traot ae authorbed     in Artiole 8, SWtiOA   1 %f
     House Bill 284 beoom the reeidente of chs ~8-
    -oelvlng mhool, and ~tbbrefor%,the puplla of
     S&I&$     beOti?U 2Wlde&3    Of th8 Belton S~h$l
                 That ballraised this queatlon.
     they are*for.aid PUI' a88 3'85ident8Of BeltOX
     and Belton in not elrgibls for aid under Article
     1 of Hoti B&U, 284, than it follow5 that we
     would not be able to grant my 5ort OS rid, either
     tranepo&.ation Wtlon        or eSlaryrlcl,OA the 26
     puplla havAns &al      residence in ShmkXin w&o had
     ohaqod   their mridence    b the oontraot far the
     c48dOAthd &3ltOA iS inOfgi ble for aid. Thus
     St 8maue that aooording to your Opinion Ho.04355
     yvu al?80an08lllng the right of the dlstriot       to
     oontraot aad 8tXll be eligible for the aid to
     which they were el%glblo    prior to the ocntraot*
     Ban in your Opinion Bo* O-4678 you held that t_ha
    '*id vea based upon tie ell@blltty of the distriat
     before oontraot an8 that all ruoh aid was based
     on tha sent       diatriotfs eligibility bo~foro con-
     tract.    In thie opinion Eo. 04865 it appsare
     that you have omed       your vloua ln the matter and
     would, therefore, establish the baele for aid on
Bomrable    L. A4 Woodrr,page #a




        the elig~blllt~ of the woslvirq diatrlot. This
        oanfllots with Artlale 8afEouse  Bill 884 and
        also dth yow o&.xLoa liar04678.
        You have p3,aoeda oonstiotioo on Oplnlon Xo. O-4886
whioh we did not intend. Seotlon 8 or Artlole V prohibite
the &ranting ot transportation aid for a $napilwho attends a
grade in~thsr5ohaol*Nahgradel1,taughtinhishcrae
dlstilet., We held in Opinion .Wo. 04855 that "aftor the en-
t&a 5oholmMo    enzol.lmentof nreb dlskiot (shcurlrlin)ban
been traA5ferred to the ~BeltoAIndePSndent~Sahoof,~lrrtrlot~


tmn5portatlon eid nraynet be granted“i'6rpupZl5 aotfered
auoh transfer crontreotwho attend a grade in another rahoo



Oplnlom Wo. 04678 5m%Bor! O-4868 528 in no way inconclirt-
at,  ewd we now reaff%stuboth auah~o&x%ons.
        10 test that th&a op&aion satlsfaotorily 5nawer8
the quertionilin which pOu are inter85ted.

         @l-EDOCT 7, 1942               v*p7   tnilf yours




                                               Oeorge Vi. Sparks
                                                      Aecristaat
ows-5